Exhibit 10.3


FIRST AMENDMENT TO EMPLOYMENT AGREEMENT


This First Amendment to Employment Agreement (this “First Amendment”), is made
effective as of October 31, 2018, by and between KENNEDY-WILSON, INC., a
Delaware corporation (the “Company”), and Justin Enbody, an individual
(“Employee”) with respect to the following facts and circumstances:
RECITALS
WHEREAS, the Company has been employing Employee as Chief Financial Officer
under an employment agreement dated as of December 29, 2014 (the “Agreement”);
WHEREAS, during the Term (as defined below), the Company desires to continue to
engage Employee as Chief Financial Officer on the terms and conditions set forth
in the Agreement; and
WHEREAS, the Company and Employee intend that the terms of the Agreement shall
be modified as set forth below and that, except as modified, the Agreement shall
remain in full force and effect.


AMENDMENT TO AGREEMENT
NOW, THEREFORE, in consideration of the mutual covenants, terms and conditions
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which the Company and Employee hereby acknowledge, effective as
of the Effective Date (as defined below), the Company and Employee hereby agree
as follows:


1.     Effective Date. All references in the Agreement to the term “Effective
Date” shall mean and refer to October 31, 2018.


2.     Term of Employment. Section 1 of the Agreement is hereby amended and
restated in its entirety as follows:


“1. Term of Employment. Employee shall be employed by the Company pursuant to
this Agreement for a term beginning on the original date of this Agreement and
continuing through, and terminating at the close of business on, December 29,
2023 (the “Term”), unless earlier terminated pursuant to Section 4.”
 
3.    Incorporation; Full Force and Effect. This First Amendment shall be and
hereby is incorporated into and forms a part of the Agreement. Subject to the
foregoing, the Agreement remains in full force and effect, and the Company and
Employee hereby ratify and affirm the Agreement in each and every respect.


[signature page follows]







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this First Amendment to be
effective as of the date first above written.
 
 
 
 
 
 
 
 
 
 
 
COMPANY:
KENNEDY-WILSON, INC.




EMPLOYEE:
JUSTIN ENBODY


By: /s/ In Ku Lee
Name: In Ku Lee
Title: Senior Vice President, Deputy General Counsel


By: /s/ Justin Enbody
Title: Chief Financial Officer















(Signature Page to First Amendment to Employment Agreement)



